

	

		II

		109th CONGRESS

		1st Session

		S. 1201

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 8, 2005

			Mr. Cornyn introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To prevent certain discriminatory taxation

		  of natural gas pipeline property.

	

	

		1.Limitation on discriminatory

			 taxation of natural gas pipeline property

			(a)DefinitionsAs used in this Act, the following

			 definitions apply:

				(1)AssessmentThe term assessment means

			 valuation for a property tax levied by a taxing authority.

				(2)Assessment

			 jurisdictionThe term

			 assessment jurisdiction means a geographical area used in

			 determining the assessed value of property for ad valorem taxation.

				(3)Commercial and

			 industrial propertyThe term

			 commercial and industrial property means property (excluding

			 natural gas pipeline property, public utility property, and land used primarily

			 for agricultural purposes or timber growth) devoted to commercial or industrial

			 use and subject to a property tax levy.

				(4)Natural gas

			 pipeline propertyThe term

			 natural gas pipeline property means all property, real, personal,

			 and intangible, owned or used by a natural gas pipeline providing

			 transportation or storage of natural gas subject to the jurisdiction of the

			 Federal Energy Regulatory Commission.

				(5)Public utility

			 propertyThe term

			 public utility property means property (excluding natural gas

			 pipeline property) that is devoted to public service and is owned or used by

			 any entity that performs a public service and is regulated by any governmental

			 agency.

				2.Discriminatory

			 acts

			(a)In

			 generalThe acts specified in

			 subsection (b) unreasonably burden and discriminate against interstate

			 commerce.

			(b)Discriminatory

			 actsA State, subdivision of

			 a State, authority acting for a State or subdivision of a State, or any other

			 taxing authority (including a taxing jurisdiction and a taxing district) may

			 not do any of the following:

				(1)AssessmentsAssess natural gas pipeline property at a

			 value that has a higher ratio to the true market value of the natural gas

			 pipeline property than the ratio that the assessed value of commercial and

			 industrial property in the same assessment jurisdiction has to the true market

			 value of such commercial and industrial property.

				(2)Assessment

			 taxesLevy or collect a tax

			 on an assessment that may not be made under paragraph (1).

				(3)Ad valorem

			 taxesLevy or collect an ad

			 valorem property tax on natural gas pipeline property at a tax rate that

			 exceeds the tax rate applicable to commercial and industrial property in the

			 same assessment jurisdiction.

				(4)Other

			 taxesImpose any other tax

			 that discriminates against a natural gas pipeline providing transportation or

			 storage of natural gas subject to the jurisdiction of the Federal Energy

			 Regulatory Commission.

				3.Jurisdiction of

			 courts; relief

			(a)Grant of

			 jurisdictionNotwithstanding

			 section 1341 of title 28, United States Code, and notions of comity, and

			 without regard to the amount in controversy or citizenship of the parties, a

			 district court of the United States shall have jurisdiction, concurrent with

			 other jurisdiction of the courts of the United States, of States, and of all

			 other taxing authorities and taxing jurisdictions, to prevent a violation of

			 this Act.

			(b)Relief in

			 generalExcept as provided in

			 subsection (c), relief may be granted under this Act only if the ratio of

			 assessed value to true market value of natural gas pipeline property exceeds by

			 at least 5 percent the ratio of assessed value to true market value of other

			 commercial and industrial property in the same assessment jurisdiction.

			(c)Other

			 reliefIf the ratio of the

			 assessed value of other commercial and industrial property in the assessment

			 jurisdiction to the true market value of all other commercial and industrial

			 property cannot be determined to the satisfaction of the court through the

			 random-sampling method known as a sales assessment ratio study (to be carried

			 out under statistical principles applicable to such a study), each of the

			 following shall be a violation of this Act for which relief under this Act may

			 be granted:

				(1)AssessmentsAn assessment of the natural gas pipeline

			 property at a value that has a higher ratio of assessed value to the true

			 market value of the natural gas pipeline property than the ratio of the

			 assessed value of all other property (excluding public utility property)

			 subject to a property tax levy in the assessment jurisdiction has to the true

			 market value of all other property (excluding public utility property).

				(2)Ad valorem

			 taxesThe collection of an ad

			 valorem property tax on the natural gas pipeline property at a tax rate that

			 exceeds the tax rate applicable to all other taxable property (excluding public

			 utility property) in the taxing jurisdiction.

				

